DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 30, 2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8, 3, 4, and 7 of copending Application No. 16784871 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the copending application does not include the limitation that the monofunctional monomer include a nitrogen containing compound.  However, claim 8 contains such compound.


Claims 1, 3, and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 4 of copending Application No. 16/784,345 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application does not include the limitation that the composition contain a monofunctional monomer including a nitrogen containing compound.  However, the specification of the copending application states the addition of said compound and teaches the motivation for adding it to be because it improves rub fastness of the coating film, improves the flexibility of the coating, and further reduces the odor of the composition (0032).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4, 3, and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5, 3, 4, and 6 of copending Application No. 16/902426 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claim 1 does not include the limitation that the monofunctional monomer contain a nitrogen containing compound.  However, claim 5 of the copending application does add said compound.

Claims 1, 4, and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5, 3, and 4 of copending Application No. 16/902376 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application does not contain in claim 1 the limitation that the monofunctional monomer contain a nitrogen containing compound.  However, claim 5 of the copending application does add such compound.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kite et al (WO 2015/140538).
With regards to claims 1 and 2, Kite teaches an inkjet ink comprising a monofunctional (meth)acrylate monomer and a difunctional (meth)acrylate monomer (abstract).  Kite 
With regards to claim 3, Kite teaches the amount of polyfunctional monomer to be 10% of the total polymerizable compound (page 14 table 1).
With regards to claim 4, Kite teaches the multifunctional monomer to be DPGDA (as applicants cite in the specification as reading on claimed formula (1)) (page 14 table 1).
With regards to claim 5, Kite teaches the monofunctional monomer to include NVC (N-vinyl caprolactam) (page 2) (reading on a nitrogen containing monofunctional monomer with a heterocyclic structure) at a concentration of 10-30% (page 3) and further teaches an ink to contain 14% of the NVC compound (page 15 table 3, yellow ink).
With regards to claim 6, Kite teaches the preferred vinyl amide to include N-acryloylmorpholine (ACMO) (page 2) reading on a nitrogen containing acrylate monomer.
With regards to claim 7, Kite teaches the vinyl amide compound to include NVC (page 2) reading on a nitrogen containing vinyl monomer.
With regards to claim 8, Kite teaches the monofunctional monomer to be isobornyl acrylate (page 4) reading on a polycyclic hydrocarbon group.
With regards to claim 9, Kite teaches the ink composition having a cyclic structure to be at a concentration 25-50%.
With regards to claim 10, Kite teaches the composition to include a pigment (page 14 table 1).

Claims 1-3, 5, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cong et al (US 2016/0312052).
With regards to claims 1 and 2, Cong teaches a radiation curable ink composition (abstract) containing a monofunctional monomer (abstract) and a difunctional monomer (0045 table 1) (PONPGDA).  Cong teaches the monofunctional monomer to include NVC (reading on a nitrogen containing compound having a heterocyclic structure) at a concentration of 9.5% (0045 table 1).  Cong teaches the amount of monofunctional monomer to be 71.65 parts in a composition that has 74.65 parts of polymerizable monomers, reading on 95.98% monofunctional monomer (0045 table 1).  Cong teaches an example of the ink to contain 24.65% CTFA (Cyclic trimethylolypropane formal acrylate) (Tg=40°C), 25.5% PEA (Tg=-22°C), 12.0% IBOA (Tg=94°C), 9.5% NVC (Tg=90°C), and 3.0% PONPGDA (Tg=107°C) (0045 table 1) reading on the claimed calculated weighted average to be 1743°C.
With regards to claim 3, Cong teaches the amount of difunctional monomer to be 3 parts in a composition that has 74.65 parts of the polymerizable monomers (0045 table 1) reading on 4%.
With regards to claim 5, Cong teaches the monofunctional monomer to include NVC (reading on a nitrogen containing compound having a heterocyclic structure) at a concentration of 9.5% (0045 table 1).
With regards to claim 7, Cong teaches the monofunctional monomer to include NVC (0045 table 1) reading on a monofunctional monomer having a vinyl group.
With regards to claim 8, Cong teaches the monofunctional monomer to include IBOA (isobornyl acrylate) (0045 table 1) reading on an acrylate having a polycyclic hydrocarbon group.
With regards to claim 9, Cong teaches the amount of IBOA to be 12.0% (0045 table 1).
With regards to claim 10, Cong teaches the ink to contain pigment (0045 table 1).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references read on claim 1 but qualify as 102(a)(2) references and share common assignee/inventors: Sekine et al (US 2020/0255678), Tanaka et al (US 2020/0255677), Tanaka et al (US 2020/0392353), Sekine et al (US 2020/0392357), Sato et al (US 2020/0254784), Tanaka et al (US 2021/0071024), and Tanaka et al (US 2020/0255682).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763